Citation Nr: 1014912	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1968 to June 
1970.  His decorations include the Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein service connection 
for PTSD was granted with an evaluation of 30 percent 
effective from August 1, 2005.  Jurisdiction over this case 
is currently with the Winston-Salem, North Carolina RO.  
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this claim on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity, but is 
not productive of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation of 50 percent, but no higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.125, 4.129, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson, supra.  In addition, the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

PTSD has been rated as 30 percent disabling by the RO under 
the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

According to the DSM-IV, a GAF score between 31 and 40 is 
indicative of some impairment in reality testing or 
communication (e.g. speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment , thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score between 41 and 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job); and a GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  After a 
careful review of the record and for reasons and bases 
expressed below, the Board finds that the medical record as a 
whole supports an increased rating for the Veteran's PTSD to 
50 percent, but no more, for the relevant time period.  See 
38 C.F.R. § 4.7.

Resolving all doubt in the Veteran's favor, the evidence 
indicates that the Veteran's PTSD has resulted in serious 
impairment in his ability to maintain both social and work 
relationships.  On VA examination in November 2005, the 
Veteran did not exhibit delusions, hallucinations, ideas of 
reference suicidal or homicidal ideation.  The PTSD was 
termed moderate and the GAF score was 55.  During a VA 
Medical Center (MC) mental health risk assessment screeeing 
consult in October 2006 the Veteran's Axis I diagnosis was 
PTSD and major depressive disorder and he had a GAF score of 
45.  During the mental health assessment the Veteran 
disclosed that he did not get along with people and stated 
that as long as he is by himself, he is "ok."  He stated 
that he sleeps five to six hours a night; and his sleep is 
disturbed.  He stated that he has nightmares and flashbacks 
concerning Vietnam.  The evidence also shows that the Veteran 
lives alone; and he stopped going to church because the 
preacher "made them get up and shake hands."  He also 
indicated that he is not willing to go to PTSD group 
sessions.  On examination his mood was depressed.  He had a 
constricted affect and his thought content was considered 
paranoid.  

In March 2006 the Veteran had a psychiatric review with a 
private psychiatrist who rendered Axis I diagnoses of PTSD 
and panic disorder.  During the psychiatric review the 
Veteran described symptoms of irritability.  He stated that 
he is "so edgy that instead of talking to people he yells."  
He also stated that he does not trust anyone so he stays to 
himself.  It was noted in the evidence that the Veteran 
indicated that he drives a truck for a living so that he does 
not have to deal with people.  The slightest noise makes him 
jump.  He stated that he has panic attacks all the time, 
during which he cannot catch his breath and he feels like he 
is having a heart attack.  He further stated that he feels 
very guilty for having left his fellow soldiers and when he 
looks back on his life it seems like such a waste.  His GAF 
was 40 in the past twelve months and was at that time 35.

In May 2007 the Veteran had a VA PTSD examination.  He 
reported that he has had difficulties since 1969 and that his 
symptoms are worse.  He stated that he thinks more about 
things that occurred and he has more regrets.  He also stated 
hat he has difficulty with sleep.  He has nightmares once or 
twice a week along with intrusive thoughts.  He is anxious 
and easily startled.  He does not watch anything on 
television about combat or the military.  He is hypervigilant 
and uncomfortable in crowds.  His concentration is poor and 
he is sad and cries on occasion.  The examiner noted that the 
Veteran was anxious and withdrawn, had no friends and no 
longer attends church.  He also noted that the Veteran had 
diminished interest.  The Veteran's Axis I diagnoses were 
PTSD and depressive disorder NOS [not otherwise specified].  
His GAF was 50.  The examiner commented that the Veteran had 
two Axis I diagnoses and it was his opinion that the 
depressive disorder was secondary to the PTSD.

At his Board hearing the Veteran testified that he has 
problems with his short-term memory.  Hearing Transcript 
(Tr.), p. 5.  He also testified that he does not have any 
personal relationships.  He stated that he is happy being 
alone and not socializing.  Tr., p. 6.

The Veteran's statements and the examiners' reports have 
indicated that the Veteran's PTSD is productive of panic 
attacks more than once a week, difficulty in establishing and 
maintaining effective work and social relationships, 
disturbances of motivation and mood, to include irritability 
and impairment of short-term memory.  At the February 2010 
hearing, the Veteran offered credible evidence of his memory 
problems and their affect on his daily life.  See Tr., p. 5.  
During the VA medical examination in May 2007, the Veteran 
reported that he had no close friends, he was hypervigilance, 
uncomfortable in crowds and his concentration was poor.  The 
Veteran's GAF scores, ranging from 35 to 55, demonstrate a 
severe impact on his ability to function.  While the evidence 
shows he has panic attacks, no personal relationships and 
prefers to be alone, and there is some indication of 
disturbances of motivation and mood, he does not exhibit a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; or impaired abstract 
thinking.  Considering the Veteran's statements, the VA 
examiner's records and the consistently low GAF scores, the 
Board finds that evidence overall supports a finding of 
occupational and social impairment with reduced reliability 
and productivity.  Thus, the evidence is sufficient to allow 
for an initial increased evaluation of 50 percent.  38 C.F.R. 
§ 4.130.

With respect to the question of whether an even higher rating 
for PTSD is warranted, a 70 percent evaluation is warranted 
where the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds that 
the evidence does not meet or nearly approximate the criteria 
to support a next higher rating of 70 percent for the 
Veteran's PTSD.  Again, the Board notes that the Veteran's 
treatment records include GAF scores ranging from 35 to 50, 
indicating severe dysfunction.  However, GAF scores are not 
the sole consideration in assigning a disability rating.  
Having reviewed the evidence of records, the Board notes that 
the Veteran's PTSD, has not been productive of such symptoms 
as suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; or neglect 
of personal appearance and hygiene.  While he has described 
near-continuous panic, he continues to live and work 
independently as a truck driver and lost only 3-4 days from 
work in the past year to attend the VA clinic (See Hearing 
transcript, p. 4).  The Veteran's current symptomatology, 
when reviewed in relation to the record as a whole, does not 
demonstrate a disability picture that more nearly 
approximates the criteria for a 70 percent rating.

Thus, the evidence supports a 50 percent disability 
evaluation throughout the rating period on appeal and a stage 
rating is not for application.  See Fenderson and Hart, 
supra.  The preponderance of the evidence is against a rating 
in excess of 50 percent for any portion of the rating period 
on appeal.  Id.  As such, the benefit of the doubt rule is 
not applicable to this aspect of the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board notes that there is no evidence of record that the 
Veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  At his Board 
hearing in February 2010 the Veteran testified that he was 
employed as a truck driver and that he had lost only 3-4 days 
from work in the past year to attend a VA clinic due to his 
PTSD.  He has not been recently hospitalized due to PTSD and 
the clinical data reflects only occasional treatment for 
PTSD.  The Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent 
the average impairment in earning capacity resulting from a 
service- connected disability.  38 C.F.R. § 4.1.  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis , and the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.


ORDER

An initial increased evaluation of 50 percent for PTSD is 
allowed, subject to the laws and regulations controlling the 
award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


